Citation Nr: 1544281	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Whether the Veteran submitted a timely notice of disagreement with an October 2011 decision determining his eligibility for an approved program of education or training under post-9/11 GI Bills benefits. 



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to November 2003 and from August 2005 to January 2007.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO determined that the Veteran had not filed a timely notice of disagreement with an October 2011 determination regarding his eligibility for an approved program of education or training under post-9/11 GI Bills benefits.  

In June 2014, the Veteran testified at travel board hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using a paper claims file and the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran did not file a notice of disagreement within one year of the notification of the October 2011 decision determining his eligibility for an approved program of education or training under post-9/11 GI Bills benefits.


CONCLUSION OF LAW

The requirements are not met for a timely NOD within one year of the October 2011 decision regarding his eligibility for an approved program of education or training under post-9/11 GI Bills benefits. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302(a), 20.305 
(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Board has determined in the decision below that the Veteran did not submit a timely notice of disagreement with regard to the October 2011 decision.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2015). Thus, VA is not required to take any further action to assist the claimant. 38 U.S.C.A. § 5103A(a) (West 2002). See also Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002);Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The Veteran was properly notified of the jurisdictional problem in a May 2013 letter, in a January 2014 statement of the case, and during the June 2014 hearing before the Board. See Shinseki v. Sanders, 556 U.S. 396   (2009).  There has not been any allegation of any error in the notice provided to the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2)   These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed.  The hearing focused on why the Veteran and his representative believed that the February 2013 notice of disagreement and accompanying evidence constituted a timely appeal.  The undersigned explained the issue and the applicable law.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015).  The Veteran and his representative have been provided ample opportunity to present evidence and argument in support of his claim. Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).


Law and Analysis

Appellate review is initiated by filing a notice of disagreement (NOD) and completed by filing a substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).  A NOD must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result." 38 C.F.R. § 20.201.  

If a NOD is not filed within the one year time period, the RO decision becomes final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C.A. § 7105(c).

Whether a NOD has been filed in a timely manner is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished a SOC on the issue of whether the NOD was timely. 38 C.F.R. §§ 19.34, 20.101(c). 

Perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme, which requires the filing of both a NOD and a formal appeal. See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 Vet. App. 554 (1993).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived. See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal. See 38 U.S.C.A. §§ 7105(d)(5), 7108; see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

In this case, the RO issued a decision in October 2011 determining the Veteran's eligibility for an approved program of education or training under post-9/11 GI Bills benefits.  A copy of that determination was sent to the Veteran at his last known mailing address and advised him of his appeal rights in the event that he disagreed with the decision.  There is no evidence that the notice of that decision was returned as undeliverable, nor has the Veteran or his representative asserted that he did not receive the October 2011 decision.

The record shows that VA did not receive a NOD within one year of the issuance of the October 2011 decision.  Instead, the Veteran submitted a NOD and additional evidence that was received by the RO in February 2013, well beyond the one-year appeal period.  

The Veteran and his representative have not disputed the fact that the Veteran did not submit a NOD within one year of the October 2011 decision. See, e.g. November 2013 NOD with May 2013 decision; June 2014 hearing testimony.

Rather, the Veteran has contended that he submitted new evidence in February 2013 that would have impacted his eligibility for benefits.  He believed that such evidence would have been accepted past the one-year appeal period.  

Although the Veteran did submit new evidence, he did not file the evidence within one year of the October 2011 determination.  The Board acknowledges the Veteran's contention that the RO did not calculate his active duty correctly because it did not have all of this service information.  However, such evidence was received after the appeal period expired.  Therefore, the October 2011 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 20.1103

In conclusion, the Board finds that the Veteran did not file a timely NOD with the October 2011 determination.  Therefore, the appeal must be denied.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.


ORDER

As the Veteran did not file timely NOD with the October 2011decision determining the Veteran's eligibility for an approved program of education or training under post-9/11 GI Bills benefits, the appeal is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


